Citation Nr: 9925031	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart condition 
claimed as secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  There is no competent and probative evidence of record 
which shows that the veteran manifested a heart condition at 
any time during military service.

2.  The competent and probative evidence of record gives 
initial diagnoses of heart condition in 1995, more than 25 
years after service.

3.  There is no competent and probative evidence of record 
which shows a causal relationship between the veteran's 
current heart condition and any incident of service, 
including tobacco use in service.  

4.  There is no medical evidence confirming nicotine 
dependence during or after service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart condition is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service records, including 
induction and separation examinations, are negative for any 
kind of diagnosis or treatment for heart disease.  The only 
injury shown to have been incurred in service was a 
laceration of his scapula and swelling with pain in his left 
hand and arm, all as a result of an accident on board his 
ship in July 1965.  The service medical records are also 
negative for any indication that the veteran either used 
tobacco products while in service, or was diagnosed and/or 
treated in service for any illnesses related to consumption 
of tobacco products.

The veteran applied for VA compensation and pension in August 
1995, contending that he was entitled to secondary service 
connection for a heart condition that was due to tobacco use 
while in service.  Pursuant to his claim, the RO obtained 
pertinent evidence, including the veteran's service medical 
records; hospital reports from St. Francis Hospital in 
Federal Way, Washington, dated in July 1995; hospital reports 
from Auburn General Hospital in Auburn, Washington, dated in 
July 1995; and July 1995 hospital reports from VA Medical 
Centers in Seattle, Washington, and Portland, Oregon. 

The first diagnosis of record establishing that the veteran 
has a current heart condition is a discharge summary from St. 
Francis Hospital, where he was admitted between July 11, 
1995, to July 15, 1995, with diagnosis of acute inferior wall 
myocardial infarction complicated by acute ventricular 
fibrillation.  A history concerning the veteran's heart 
condition noted only that he was a long haul truck driver and 
had begun experiencing severe shortness of breath and chest 
discomfort immediately before admission.  He was initially 
seen in the emergency room where he suffered an acute 
inferior myocardial infarction.  Simultaneously, the veteran 
experienced spontaneous ventricular fibrillation which was 
immediately cardioverted to sinus rhythm.  Electrocardiogram 
(EKG) results showed evidence of a potential large inferior 
wall infarction.  Subsequent echocardiogram revealed 
relatively mild to moderate wall motion abnormality of the 
inferior myocardium.  Hospital course was admission to a 
special care unit, where the veteran had no further 
difficulties with dysrhythmias.  He did, however, experience 
intermittent chest discomfort which gradually resolved.  
Chest X-rays were noted as unremarkable.

On July 24, 1995, the veteran reported to Auburn General 
Hospital where he underwent left heart catheterization and 
coronary angiography.  The treating physician's impression 
was coronary disease consisting of occlusion of the right 
coronary artery with a massive posterior inferior wall, 
myocardial infarction resultant.  Also diagnosed was a very 
mild disease to the orifice of the circumflex vessel and a 
very minimal orificial left main disease.  The physician 
opined that "[b]asically, the left coronary system is free 
of substantial obstructive coronary artery disease."  
Impression after an echocardiogram conducted on July 24, 
1995, was (1) large inferior posterolateral hypokinetic -- 
potentially ischemic myocardium with ejection fraction in the 
range of 30 to 35 percent, (2) mild to moderate left atrial 
enlargement, (3) mild mitral insufficiency, (4) scant 
pericardial effusion, and (5) probable evidence of pleural 
effusion.

A medical report from the VA Medical Center in Seattle, 
Washington, reflects that the veteran was seen at that 
facility on July 26, 1995.  Diagnoses after examination were 
(1) coronary artery disease status post inferior myocardial 
infarction, (2) congestive heart failure, (3) aspiration 
pneumonia, (4) Dressler's syndrome, and (5) chronic 
bronchitis.

The veteran was admitted to the VA Medical Center in 
Portland, Oregon, from July 27, 1995, to August 4, 1995, 
where surgery was performed to implant an automatic 
implantable cardioverter-defibrillator (AICD).  The veteran 
reported a 100 pack/year history and very high caffeine usage 
and occasional alcohol consumption.  The VA physician noted 
that the veteran tolerated placement of the AICD very well, 
and had not had an episode of chest pain or shortness of 
breath during his hospital stay.  The veteran was discharged 
"in excellent condition," and it was noted that his 
Dressler's syndrome and pneumonia "seemed to have resolved 
completely."

In a statement sent to the RO in October 1995, the veteran 
reported that he was a heavy smoker for most of his adult 
life, maintained that the use of tobacco led to his current 
heart condition, and stated that the military provided the 
tobacco products to him free of charge or at reduced prices.

In October 1997, the RO received additional statements from 
the veteran, including responses to a Tobacco Questionnaire, 
to the effect that he did not smoke prior to service but 
began smoking in service, in part because of peer pressure.  
The veteran reported that he smoked one to one and half packs 
of cigarettes each day while in service, and that he "tried 
to quite at various time but was unsuccessful."  He also 
reported that his tobacco consumption increased to two to two 
and a half packs a day between September 1968 and July 1995.  

The record shows that the veteran presented for follow-up 
treatment at the Seattle VA Medical Center in December 1997.  
The report of that treatment reflects that the veteran was 
"doing great," had not been smoking, exercised on a bike 
daily, was compliant with his medications, and his 
experiences of angina were rare.  

The RO denied the veteran's claim in August 1998, finding 
that the record contained no evidence that his current heart 
condition was a direct result of tobacco use in service, or 
that he had incurred a nicotine dependence in service that 
resulted in his heart condition.


Legal Criteria and Analysis.  A disability may be service 
connected if it results from an injury or disease incurred 
in, or aggravated by, military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for disease which is diagnosed after discharge from 
military service when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Further, 
service connection may be granted for disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute sufficient evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a).

The Board notes that during the pendency of the veteran's 
appeal, Congress amended section 1103 of title 38 of the 
United States Code to include subsection (a).  Subsection (a) 
precludes the grant of service connection for a disability or 
death that resulted from an injury or disease attributable to 
the use of tobacco products by the veteran during his 
service.  See 38 U.S.C.A. § 1103(a) (1998).  However, as this 
amendment to section 1103 is only applicable to claims 
received by the VA after June 9, 1998, subsection (a) is not 
for application in this case.  Id.

Because of the specific nature of the veteran's claim (and 
particularly in light of VA's obligation to fully inform the 
veteran as to what is required for such a claim to be 
successful pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995)), the Board finds that a complete recitation of the 
pertinent guidelines for cigarette smoking or tobacco use, to 
include the most recent VA General Counsel Precedent Opinion, 
should be discussed.  The veteran should be aware that the 
Board is bound in it's decisions by the Precedent Opinions of 
VA General Counsel.  38 U.S.C.A. § 7104(c).  

VA Office of General Counsel Precedential Opinion 19-97 was 
prepared in response to an inquiry as to under what 
circumstances might service connection be established for 
tobacco-related disability or death on the basis that such 
disability or death was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The 1997 Opinion cited a prior 1993 VA opinion holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.  Specifically, in pertinent part, 
for claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between current disability and the nicotine dependence.  For 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  This letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
was necessary to make his claim well grounded.  Once a well-
grounded claim had been received, there was a responsibility 
to execute VA's duty to assist.  

Thus, based on VA's conclusion that nicotine dependence may 
be considered a disease, the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) Whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.  The first question, whether the 
veteran acquired a dependence on nicotine during service, was 
determined to be a medical issue which must be supported by 
competent medical evidence.  VA General Counsel has cited the 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), in noting the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence might be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of a listing of 
seven specific criteria occurring at any time in the same 12-
month period.  Without going into specific details, those 
seven criteria were listed as tolerance, withdrawal, use of 
tobacco in larger amounts or over a longer period than was 
intended, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, devotion of a great deal of 
time in activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  

The Opinion further noted that, in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim was predicated.  As discussed 
above, a supervening cause of such disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause such as to preclude service connection.  It 
also addressed the situation where a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products after 
service.  

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical and legal principles to the 
facts of particular claims.  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

The Board finds it prudent to reiterate that underlying any 
of these questions, VA regulations and law mandate that a 
well-grounded claim must fulfill three elements: (1) a 
current disability in the form of a medical diagnosis (which 
is acknowledged in the instant case); (2) appropriate lay or 
medical evidence of a disease (such as nicotine dependence) 
or injury (such as exposure to carcinogens in cigarette 
smoke) in service or, if appropriate, within the presumptive 
period; and (3) medical evidence of a link between the 
veteran's disability and the claimed in-service injury or 
disease.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran reported for VA compensation and pension 
examination in October 1995.  Unfortunately, the dictation of 
the VA physician who examined the veteran was lost, and said 
physician is no longer employed by VA.  That physician was 
contacted by VA personnel, who were informed that he was 
unable to locate his examination notes.  VA personnel 
contacted the veteran at least four times in January 1996 and 
afforded him the opportunity to appear for reexamination.  
The record reflects that on January 26, 1996, the veteran 
contacted the RO and expressed his wish not to be reexamined.

In the instant case, the competent evidence of record does 
not show that the veteran incurred a heart condition during 
his military service from February 1964 to February 1968.  
While the medical records generated during the veteran's 
examinations and treatment in 1995 through 1997 provide 
diagnoses of a current heart condition, none of those records 
contains any finding or opinion regarding the etiology or 
date of onset of his heart condition.  Thus there is simply 
no competent and probative evidence upon which to base an 
allowance of service connection on a direct basis.  

The veteran's claim may also be viewed as a claim based on 
the contention that he became dependent on nicotine during 
service; that such nicotine dependence itself is a disease 
which was incurred in service; and that such disease later 
became the proximate cause of the veteran's heart condition.  
As noted above, medical evidence is required to show that a 
claimant incurred a nicotine dependence during service.

Here, the veteran has provided credible statements that he 
did not have a history of tobacco use prior to military 
service, and that his tobacco consumption began in service.  
However, such lay statements pertaining to the actual time 
when an individual commences using tobacco cannot be a 
substitute for the required competent and probative evidence 
establishing a nicotine dependency during active duty.  A 
competent medical opinion on nicotine dependence must be 
provided in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) as discussed above.  That 
is, a valid diagnosis of nicotine dependence would require 
consideration of the seven factors listed and a determination 
that the veteran specifically manifested at least three of 
those seven factors occurring at any time in the same 12-
month period during active military service.  In the instant 
case, there is no competent and probative evidence 
establishing the incurrence of nicotine dependence during 
service.  

For the reasons stated above, the Board finds that the 
veteran's claim for service connection for a heart condition 
is not well grounded, and thus he cannot invoke VA's duty to 
assist in the development of his claim.  As the Court stated 
in Winters v. West, 12 Vet. App. 203, 206 (1999), "absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claim without paying sufficient 
heed to the determination as to whether the claim brought met 
the statutory requirements to be well grounded.  Inasmuch as 
the veteran's claim is not well grounded, the Board has no 
authority to order additional development.

The veteran is advised that he may reopen the claims at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a heart condition claimed as secondary 
to tobacco use in service is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

